Title: To James Madison from John Pitman, Jr., 24 October 1811
From: Pitman, John, Jr.
To: Madison, James


Hond. Sir,Providence (R. I.) October 24th 1811.
You will pardon this intrusion of a stranger whose motive is the public good and the support of the administration. A schism (as you have no doubt ere this learned) has again appeared in the Republican party of this State. To this I must principally attribute the recommendation of David L. Barnes Esqr. the present judge of this District, by some leading republicans of this State, to fill the vacancy occasioned by the death of Judge Cushing. He was recommended I believe rather to defeat the appointment of Mr. Robins, for reasons too long here to detail, than from any hope that he might be appointed.
I was informed by David Howell Esqr. that recommendations would go on for Judge Barnes, and, in case of his appointment, for himself as District Judge, and for myself as District Attorney. This was told to me as a secret. It was one that I very unwillingly kept, for I did not feel disposed to mount this ladder of promotion, and was more than half resolved to write you then as I now have. Supposing however that there was no probability that Judge Barnes would be nominated to the Senate, I concluded there was no necessity for adding to your troubles.
Finding however that considerable difficulty occurred in filling this vacancy, and understanding that Mr. Adams declines the office, I have felt it my duty to endeavor to prevent an appointment, which might possibly happen, and which, should it happen, would tend to bring the administration and the Court into contempt.

Judge Barnes is a man of moderate capacity—what he possesses is not of that kind required for a Judicial station—he is generally considered as unfit for the Office which he now holds. He is a federalist in heart, though formerly, he seemed to affect moderation. He is a sycophant of the Merchants of this town, who, almost to a man, are the bitterest opposers of government. They have lately made him a President of one of the Insurance Office[s], where he does daily drudgery, and sucks in the sweet refection of Anglo-federalism for $500 a year. His appointment to his present office by Mr. Jefferson was one of those unaccountable things which sometimes happen. It was perhaps amidst the wreck of judges that at that time prevailed that his low cunning and hypocrysy enabled him to seize upon the plank which slipped from one of his brethren. You probably will not consider this letter as entitled to your consideration, without some knowledge of its author. Upon this point I will refer you to Richard M. Johnson from Kentucky, and Mr. Howell one of our present Senators. I beg however that the contents of this letter may not be communicated, particularly to the latter Gentleman, for reasons sufficiently obvious. He is the son of the present District Atty, and may be disposed, though I do not know that he is, to further the views of his father. I hope that you may not be reduced to the necessity of choosing between Mr. Robins and Judge Barnes. Mr. Robins is a man of talents, but his integrity is doubted, and his politics have not as yet gained him the confidence of the republicans of this State. However I should prefer him to Judge Barnes. I am with sentiments of respectful consideration Your Obedt. Servt.
John Pitman Junr.
